Case 1:21-cv-02323-JRS-TAB Document 1 Filed 08/25/21 Page 1 of 5 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

ANGELA J. POGUE, as Personal          )
Representative of the Estate of       )
Marilyn Jane Cox, and on behalf of    )
the Estate of Marilyn Jane Cox,       )
                                      )
                       Plaintiff,     )
                                      )
       vs.                            )   CASE NO.: 1:21-cv-2323
                                      )
KROGER LIMITED                        )
PARTNERSHIP, I,                       )
                                      )
                       Defendant.     )


                                 NOTICE OF REMOVAL
                       __________________________________________

       Defendant, Kroger Limited Partnership I, (hereinafter “Kroger”), by counsel, respectfully

removes the State Court case filed under Cause No.: 49D11-2108-CT-026016 to the United States

District Court, Southern District, Indianapolis Division, and in support hereof states:

       1.      On or about August 2, 2021, Plaintiff, Angela J. Pogue, as Personal Representative

of the Estate of Marilyn Jane Cox, and on behalf of the Estate of Marilyn Jane Cox, (hereinafter

“Plaintiff”) a citizen of the State of Indiana, filed a Summons and Complaint against Kroger in

Marion Superior Court #11, under Cause No.: 49D11-2108-CT-026016. (Copies of the State

Court filings are attached hereto as Exhibit “A”).

       2.      The Summons and Complaint were served on Kroger via certified mail on or about

August 3, 2021. On or about August 13, 2021, undersigned counsel entered his Appearance on

behalf of Kroger.
Case 1:21-cv-02323-JRS-TAB Document 1 Filed 08/25/21 Page 2 of 5 PageID #: 2




       3.     On August 20, 2021, Plaintiff filed an Amended Complaint for Damages. The

undersigned accepted service of the Amended Complaint on August 20, 2021.

       4.     The parties are of diverse citizenship:

                 a. Plaintiff is domiciled in the State of Indiana.

                 b. Kroger Limited Partnership I is a limited partnership. KRGP, LLC is the

                     only general partner of Kroger Limited Partnership I and The Kroger Co. is

                     the only limited partner of Kroger Limited Partnership I. KRGP, LLC was

                     organized in the State of Ohio and The Kroger Co. was incorporated in the

                     State of Ohio. Both KRGP, LLC and The Kroger Co. have their principal

                     places of business in the State of Ohio.

                 c. There are 11 members of KRGP, LLC. as follows:

                          i.   Christine Wheatley (President and Secretary) whose citizenship is
                               in the State of Ohio;
                         ii.   Carin Fake (Vice President and Treasurer) whose citizenship is in
                               the State of Ohio;
                        iii.   Joseph Bradley (Vice President and Assistant Treasurer) whose
                               citizenship is in the State of Ohio;
                        iv.    Jacqueleen Cossey (Vice President) whose citizenship is in the
                               State of Tennessee;
                         v.    John DeFrance (Vice President and Assistant Secretary) whose
                               citizenship is in the State of California;
                        vi.    Stacey Heiser (Vice Present and Assistant Secretary) whose
                               citizenship is in the State of Ohio;
                        vii.   Nicholas Hodge (Vice President) whose citizenship is in the State
                               of Ohio;
                       viii.   Rick Landrum (Vice Present and Assistant Secretary) whose
                               citizenship is in the State of Ohio;
                        ix.    Antonio Matthews (Vice President) whose citizenship is in the
                               State of Ohio;
                         x.    Phillip Nelson (Vice President) whose citizenship is in the State
                               of Ohio; and
                        xi.    Dorothy Roberts (Assistant Secretary) whose citizenship is in the
                               State of Ohio.




                                                2
Case 1:21-cv-02323-JRS-TAB Document 1 Filed 08/25/21 Page 3 of 5 PageID #: 3




                   d. No member of KRGP is a citizen of the State of Indiana.

                   e. The Kroger Co. is incorporated in the State of Ohio and has its principal
                      place of business in the State of Ohio.

       5.      This is a wrongful death action. According to the Amended Complaint, on or about

September 3, 2019, Kroger’s pharmacy technician negligently canceled Mrs. Cox’s Eliquis

prescription and in December, 2019, Kroger Pharmacy canceled her Lasix prescription. (Amended

Complaint, para.10 and 14).

       6.      Additionally, Plaintiff alleges that the Kroger employee’s negligence caused Mrs.

Cox to sustain life threatening injuries, emotional distress, physical pain, and a severe decrease in

her enjoyment of life. (Amended Complaint, para. 5 and 18).

       7.      Plaintiff seeks damages relating to Mrs. Cox’s injuries and damages including, but

not limited to, physical and mental pain and suffering and other damages (Amended Complaint,

para. 22).

       8.      A removing Defendant need only show by a preponderance of the evidence facts

that suggest the $75,000 jurisdictional amount set forth in 28 U.S.C. § 1332 has been satisfied.

Carroll v. Stryker Corp., 658 F.3d 675, 680 (7th Cir. 2011). Once it has made this showing,

jurisdiction will be defeated only if it appears to a legal certainty that the stakes of the lawsuit do

not exceed $75,000. Id. The legal-certainty test sets the bar high for excluding federal subject-

matter jurisdiction, and for good reason: District Courts should not get bogged down at the time

of removal in evaluating claims on the merits to determine if jurisdiction exists. Id. at 680-81.

       9.      The amount in controversy has been met in this situation as Plaintiff has alleged

various damages, resulting in wrongful death. Plaintiff contends that Mrs. Cox suffered injuries

and damages including, but not limited to, physical and mental pain and suffering and other

damages (Amended Complaint, para. 22). Under any reasonable estimation of how a jury could


                                                  3
Case 1:21-cv-02323-JRS-TAB Document 1 Filed 08/25/21 Page 4 of 5 PageID #: 4




value the elements of damages as alleged in Plaintiff’s Amended Complaint, the amount in

controversy requirement has been satisfied.

         10.    This Court has original jurisdiction under 28 U.S.C. § 1332 for the reasons set forth

above.

         11.    Kroger filed a Motion for Extension of Time to respond to Plaintiff’s Complaint in

the Marion Superior Court #11 on August 13, 2021.

         12.    This Notice of Removal is being filed in the United States District Court for the

Southern District of Indiana, Indianapolis Division, the District Court of the United States for the

district and division within which the state court action is pending, as required by 28 U.S.C. §§

1446(a) and 1441(a).

         13.    Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal will be served upon Plaintiff’s counsel. A copy of the Notice of Removal will be filed

with the Clerk of the Marion Superior Court #11 of the State of Indiana.

         14.    This Notice of Removal is being filed within thirty (30) days after Kroger received

Plaintiff’s Complaint and learned that the amount in controversy exceeds $75,000.00.

         15.    This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of Civil

Procedure, as required by 28 U.S.C. § 1446(a).

         WHEREFORE, Defendant, Kroger Limited Partnership I, by counsel, respectfully requests

that this action be duly removed to this Court and that it proceed herein.

                                              Respectfully submitted,

                                              COOTS HENKE & WHEELER, P.C.


                                              /s/ Jeffrey S. Zipes
                                              Jeffrey S. Zipes # 15303-29
                                              Attorney for Defendant


                                                  4
Case 1:21-cv-02323-JRS-TAB Document 1 Filed 08/25/21 Page 5 of 5 PageID #: 5




                                   CERTIFICATE OF SERVICE

        I hereby certify that on August 25, 2021, a copy of the foregoing Notice of Removal was
filed electronically. Notice of this filing will be sent to the following party by e-mail transmission.

                               Mr. Robert D. Emmerson
                               Mr. Michael D. Wilhelm
                               Ms. Katherine M. Slisz
                               DEFUR VORAN, LLP
                               8409 Fishers Centre Drive
                               Fishers, IN 46038



                                                        /s/ Jeffrey S. Zipes
                                                       Jeffrey S. Zipes



Jeffrey S. Zipes # 15303-29
COOTS, HENKE & WHEELER, P.C.
255 East Carmel Drive
Carmel, IN 46032
(317) 844-4693
Email: jzipes@chwlaw.com




                                                  5
